DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on June 1, 2021 has been entered.  Claims 31 and 32 have been amended.  New Claim 39 has been added.  Claim 30 has been cancelled.  As such, Claims 19-29 and 31-39 are currently pending in the application, with Claim 38 withdrawn from consideration.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-21, 23-29, 31-37, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0135430 to Naerum et al. (“Naerum”) in view of U.S. Patent Application Publication No. 2011/0223364 to Hawkins et al. (“Hawkins”).
With regard to Claims 19-21, 24, 29, 33, and 36, Naerum a mineral wool product useful as insulation that comprises mineral fibers bonded with a formaldehyde free aqueous binder See, e.g., Abstract, paragraphs [0001] to [0003], entire document.  Naerum discloses that the sugar component is a carbohydrate, paragraph [0038], which can be present in an amount as high as 80% by weight.  Paragraph [0011].  Naerum does not disclose the property related to an unaged delamination strength of at least 20 kPa (or at least 30 kPa), wherein the ratio of aged delamination strength and unaged delamination strength is higher than 40% (or higher than 50% or higher than 60%).  Nonetheless, as is evidenced by Applicant’s disclosure and examples, such a property is inherently provided by inclusion of an ascorbic acid into the binder.  Moreover, the prior art provides sufficient reasoning for the person of ordinary skill in the art to include an ascorbic acid into the composition of Naerum.  Hawkins is also related to mineral fiber products comprising an aqueous binder used as insulation.  See, e.g., Abstract, paragraph [0003], entire document.  Hawkins teaches that their aqueous binder for the mineral fiber product can also a carbohydrate.  Paragraph [0010].  Hawkins teaches the person of ordinary skill in the art that ascorbic acid is a known ingredient that can be added to such mineral fiber binders in an amount of up to 15% by weight in order to inhibit corrosion.  Paragraph [0060].  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to include ascorbic acid in amount of up to 15% by weight in the aqueous binder disclosed by Naerum in order to improve corrosion inhibition, as shown to be known by Hawkins.  It is the Office’s position that such a modification would render the claimed delamination strength properties inherent to the aqueous binder based on the combination of Naerum with Hawkins.  With regard to Claim 23, Naerum teaches that the mineral wool product can be used as a façade product.  Paragraph [0055].  With regard to Claims 25 and 26, Naerum teaches the density of the mineral wool can be 10 to 250 kg/m3.  In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness In re Wertheim, 541 F.2d 257 (CCPA 1976).  With regard to Claim 27, Naerum discloses that it is possible to combine the mineral fiber product with other laminate layers, paragraph [0056], but Naerum does not require such additional layers.  As such, the person having ordinary skill in the art would understand that because it is only possible to combine with additional layers, it is also possible to use it as a non-lamellar product.  With regard to Claim 28, Naerum teaches that improved water solubility of the binder is obtained by providing a pH of 6 or higher.  Paragraph [0036].  With regard to Claim 31, Naerum teaches using glucose syrup having a dextrose equivalent of 86 to 100.  Paragraph [0042].  With regard to Claim 32, Naerum teaches that the dextrose equivalent of the syrup can be as low as 40.  Id.  With regard to Claim 34, Naerum teaches adding ammonia or amines to the binder.  Paragraph [0036].  With regard to Claim 35, Hawkins teaches that sulfamic acid can be added to the aqueous binder in order to provide a biocide.  Paragraph [0061].  As such, it would have been obvious to a person having ordinary skill in the art at the time of filing the invention to include sulfamic acid in the binder of Naerum in order to provide biocidal properties, as shown to be known by Hawkins.  With regard to Claim 37, Naerum teaches adding hypophosphorous acid as an optional ingredient.  Paragraph [0048].  With regard to Claim 39, Naerum teaches that dextrose (corresponding to the claimed carbohydrate), a diethanolamine/THPA reaction product (corresponding to the claimed component (ii) because the reaction product provides an amine), and urea (corresponding to the claimed component (iv)) are combined to give greater than 95% by weight of a total solids content of the composition.  Paragraphs [0060] to [0065] and Table 1.  Naerum teaches adding hypophosphorous acid (corresponding to the claimed component (v)) as an optional ingredient.  Paragraph [0048].  Hawkins provides the disclosure that ascorbic acid (corresponding to the claimed component (i)) and sulfamic acid (corresponding to the claimed component (iii)) can be added to the aqueous binder in a small .  

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Naerum in view of Hawkins as applied to claim 19 above, and further in view of U.S. Patent Application Publication No. 2013/0140481 to Naerum et al. (“Naerum II”).
Naerum teaches that the mineral wool product can be used in roofing applications.  Paragraph [0055].  However, Naerum does not disclose the product is a flat roof insulation product.  Naerum II is also related to mineral wool products bonded with an aqueous binder.  See, e.g., Abstract, paragraphs [0001] to [0003], entire document.  Naerum II teaches that mineral fiber products having a density in the range of 80 to 300 kg/m3, which overlaps with the density of the mineral fiber products of Naerum, are suitable for use in flat roofs.  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to use the mineral wool fiber product taught by the combination of Naerum with Hawkins as a flat roof insulation product, since Naerum suggests that the material be used in roofing applications, and because Naerum II teaches that mineral wool products having the density disclosed by Naerum find appropriate usage in flat roof applications.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 19-29, 31-37, and 39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-23, 26-33, and 35-39 of copending Application No. 15/502,836 (the ‘836 Application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘836 Application claims an aqueous binder that is used in conjunction with mineral fibers, wherein the aqueous binder comprises a carbohydrate in combination with ascorbic acid compounds, and there is substantial overlap in the species recited in the dependent claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 19-29, 31-37, and 39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 52-71 of copending Application No. 14/581,848 (the ‘848 Application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘848 Application claims an aqueous binder that is used in conjunction with mineral fibers, wherein the aqueous binder comprises a carbohydrate in combination with ascorbic acid compounds, and there is substantial overlap in the species recited in the dependent claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed June 1, 2021 have been fully considered but they are not persuasive.
Applicant argues that the present application’s disclosure and examples do not provide evidence that the inclusion of ascorbic acid into a composition disclosed by Naerum would Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347 (Fed. Cir. 1999).  The fact that other examples and comparative examples disclosed by Applicant’s specification also provide the claimed properties does not negate the fact that Applicant has failed to show any comparative data with respect to the references that are actually applied in the rejection.
Applicant argues that new Claim 39 does not leave room for significant amounts of a binder component which is obtainable by reacting at least one alkanolamine with at least one polycarboxylic acid or anhydride.  The Examiner disagrees.  It is the Office’s position that the reaction product of an alkanolamine with a polycarboxylic acid or anhydride will still retain the structure of a tertiary amine.  See, e.g., U.S. Patent No. 6,706,853 to Stanssens et al.  A tertiary amine is not precluded from the recitations in Claim 39, which specifically state that component (ii) can be an amine.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY R PIERCE whose telephone number is (571)270-1787.  The examiner can normally be reached on Monday - Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla D. McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JEREMY R. PIERCE
Primary Examiner
Art Unit 1789



/JEREMY R PIERCE/           Primary Examiner, Art Unit 1789